Claim 6 is allowed.  In view of applicants’ Declaration filed 3/25/21 the subject matter of this claim is neither taught nor suggested by the prior art.  Applicants have shown unexpected results for surface treating monomodal particles individually prior to admixing, as claimed.  The result of decreased viscosity is not expected or suggested by the prior art.  For instance paragraph 45 of Zhong et al. teaches various methods by which the viscosity can be adjusted but this does not teach or suggest surface treating particles individually prior to admixing.  
	For prior art purposes the Examiner notes that claims 1 to 5 do not require that multiple monomodal particles be admixed such that the showing in the Declaration does not lend any unobviousness to these claims.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino in view of Zhong et al.
	The Examiner notes that these references are the same as relied upon in prior rejections but that the order has been changed in an effort to better address the claim requirements.
	Hoshino teaches a method of preparing a thermally conductive silicone composi-tion in which fillers are surface treated with a siloxane meeting formula (1) and mixed with a polysiloxane containing unsaturated groups.  See for instance the abstract, para-graph 7, paragraphs 15 and on.  As can be seen from paragraph 16 the filler can be an individual filler.  This does not require that multiple fillers be treated at once or even be present.  As can be seen from paragraph 26 the filler may be formed by first undergoing surface treatment of the filler and then by dispersing the surface treated material into the base polymer (in this case a siloxane having unsaturated groups).  Thus this differs from that claimed in that this does not teach monomodal fillers.

	One having ordinary skill in the art, upon reading the teachings in Hoshino, would have found the selection of a known and commercially available thermally conductive filler as the filler in Zhong et al. to have been obvious, with the expectation of obtaining useful and predictable results.  Selecting a commercially available filler would have been an obvious expedient in preparation of the composition of Hoshino such that a monomodal filler such as Denka’s DAM05 or DAW05 would have been obvious.  In this manner the instant claims are rendered obvious.
	For claim 2 please see paragraph 15 which teaches amounts based on the total weight of the base polymer while paragraph 17 teaches amounts of filler based on the total weight of the base polymer.  Considering these ranges, the skilled artisan would have found an amount within the claimed range to have been obvious. Note for instance that adjusting the amount of a surface treating agent, based on the total amount of filler, is a common variable that can be adjusted during routine experimentation in an effort to optimize results.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (i.e. does not require undue experimentation). 
	For claims 3 and 4, as noted in the previous office action, it would have been obvious to first dissolve the surface treating agent in a solvent prior to surface treating the filler in an effort to improve flow and the coating of the filler.  Dissolving in a solvent will improve the ability of the surface treating agent to adequately cover the surface of the filler.  Treating the thus coated filler to a temperature above the boiling point would have bene obvious in an effort to remove the unnecessary solvent and avoid any unintentional solvent release during curing or subsequent processing.
	Note that the alumina in Denka’s DAM05 or DAW05 meets claim 5.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm


/MARGARET G MOORE/Primary Examiner, Art Unit 1765